TRIAL/HEARING ON:

1‐1) 74 Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Obtain Post‐Petition Financing on a
Secured, Superpriority Basis, (II) Granting Adequate Protection, (III) Scheduling a Final Hearing, (IV) Modifying the
Automatic Stay, and (V) Granting Related Relief filed by Mark Curtis Taylor for Debtors FFBC Operations, LLC, FFBC Real
Estate, LLC (FINAL HEARING)
                                             EXHIBIT INDEX AND WITNESS LIST



 PLAINTIFF’S /Movants                DEFENDANT’S/Respondent                    Case Number:
 ATTORNEY(s):                        ATTORNEY(s):
                                                                               19‐10869‐hcm
 Eric Taube for Debtors
                                                                               Hearing/Trial Date(s):

                                                                               9/27/19

 PRESIDING JUDGE                     COURT REPORTER                            COURTROOM DEPUTY

 Judge H. Christopher Mott            Adam Wallace                             Ronda Farrar



 PLA       DEF/Resp       DATE            MARKED        ADMITTED        DESCRIPTION
 /Mov      NO.            OFFERRED
 NO.


 DB-1                     9/27/19                       9/27/19         Appraisal Report of Machinery and
                                                                        Equipment dated May 29, 2019, by
                                                                        Nationwide Valuations
 DB-2                     9/27/19                       9/27/19         Real Estate Appraisal as of February 18,
                                                                        2019 by Titan Commercial Valuation
 DB-3                     9/27/19                       9/27/19         Schedules filed by FFBC Operations, LLC
                                                                        [Doc. 48]

 DB-4                     9/27/19                       9/27/19         Schedules filed by FFBC Real Estate, LLC
                                                                        [Doc. 12]

 DB-5                     9/27/19                       9/27/19         Monthly Operating Report for July 2019
                                                                        filed by FFBC Operations, LLC [Doc.71]
 DB-6                     9/27/19                       9/27/19         Monthly Operating Report for July 2019
                                                                        filed by FFBC Real Estate, LLC [Doc. 72]
 DB-7                     9/27/19                       9/27/19         Agreed Final Order Authorizing the
                                                                        Debtors’ Use of Cash Collateral [Doc. 89]
 DB-8                     9/27/19                       9/27/19         Proposed Debtor-in-Possession Credit and
                                                                        Security Agreement [filed as Exhibit B to
                                                                        Doc. 74]
 DB-9                     9/27/19                       9/27/19         Interim Order (I) Authorizing Debtors to
                                                                        (A) Use Cash Collateral on a Limited Basis
                                                                        and (B) Obtain Post-Petition Financing on a
                                                                        Secured, Superpriority Basis, (II) Granting


9/27/2019 10:12 AM                             10:12 AM                                                          Page 1
                                Adequate Protection, (III) Scheduling a
                                Final Hearing, (IV) Modifying the
                                Automatic Stay, and (V) Granting Related
                                Relief [Doc. 97]




9/27/2019 10:12 AM   10:12 AM                                       Page 2
